NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021, along with Declaration under 37 CFR 1.132, has been entered.
Previous rejections of the claims under 35 USC103 have been withdrawn as necessitated by the amendments to the claims. 
Claims 1, 2, 4, 7-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach an integrated process for treating inferior oil comprising: a) feeding an inferior feedstock oil into a hydrogenation reactor to conduct a hydrogenation reaction, separating an effluent from the hydrogenation reactor to obtain a hydrogenated gas, a hydrogenated naphtha, a hydrogenated diesel, and a hydrogenated residual oil, wherein, in the hydrogenation reactor, based on the inferior feedstock oil, a yield of the hydrogenated residual oil is 85%-95% by weight; b) feeding the hydrogenated residual oil obtained in step a) to a first catalytic cracking reactor, separating an effluent from the first catalytic cracking reactor to obtain a first dry gas, a first LPG, a first gasoline, a first diesel, and a first FCC-gas oil; c) feeding the first FCC-gas oil obtained in step b) to a gas oil hydrogenation reactor, separating an effluent from the gas oil hydrogenation reactor to obtain a hydrogenated gas oil; d) feeding the hydrogenated gas oil obtained in step c) to the first catalytic cracking reactor or a second catalytic cracking reactor; and e) monitoring a density or a carbon residue content of the hydrogenated residual oil and 
The closest art of record, Xu (US 2011/0000818), teaches conversion of an inferior feedstock comprising hydrotreating an inferior residue (0023); cracking the effluent in an FCC reaction unit (0014-0018); separating the effluent and hydrotreating the gas oil fraction in a hydrogenation unit (0019; 0028); and recycling the hydrogenated gas oil in the first or another FCC unit (0016; 0021). Xu fails to teach wherein the initial hydrotreating operates with an 85-95% yield, e) monitoring a density or a carbon residue content of the hydrogenated residual oil and increasing a reaction severity of the hydrogenation reaction when the density, the carbon residue content, or both, increases, wherein the hydrogenation of the inferior feedstock oil in step a) is carried out with a variation percent of sulfur removal rate of less than 40%, a variation percent of metal removal rate of less than 20%, a variation percent of nitrogen removal rate of less than 40%, and/or a variation percent of carbon residue removal rate of less than 40% for at 8000 hrs on stream time, and wherein the hydrogenation of the FCC-gas oil in step b) is carried out in presence of a hydrogenation catalyst comprising 5-20 wt% of hydrogenation protecting catalyst, 5-35 wt% hydrodemetallization and hydrodesulfurization catalyst, and 55-85 wt% hydrotreatment catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771     
                                                                                                                                                                                                   /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771